     Case 1:19-cv-07777-GBD-OTW Document 248 Filed 11/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                       No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,

                 Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                                No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                 Defendants.



                    DEFENDANTS’ PARTIAL MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and the

declarations of Juliana J. Blackwell and Neal J. Swartz, and accompanying exhibits, Defendants

will move this Court pursuant to Federal Rule of Civil Procedure 12(b)(6) for an order granting a

partial motion to dismiss Plaintiffs’ claims for relief under the Federal Vacancies Reform Act, 5

U.S.C. §§ 3345–3348, the Administrative Procedure Act, 5 U.S.C. § 706, and the Declaratory

Judgment Act, 28 U.S.C. § 2201.
    Case 1:19-cv-07777-GBD-OTW Document 248 Filed 11/17/20 Page 2 of 3




Dated: November 17, 2020             Respectfully submitted,

AUDREY STRAUSS                       JEFFREY BOSSERT CLARK
Acting United States Attorney        Acting Assistant Attorney General

                                     ALEXANDER K. HAAS
                                     Director, Federal Programs Branch

                                     BRIGHAM BOWEN
                                     Assistant Director, Federal Programs Branch

                                     /s/ Keri L. Berman                    _
                                     ERIC J. SOSKIN
                                     Senior Trial Counsel
                                     KUNTAL V. CHOLERA
                                     JOSHUA M. KOLSKY
                                     JASON LYNCH
                                     ALEXANDRA SASLAW
                                     KERI L. BERMAN
                                     U.S. Dept. of Justice, Civil Division,
                                     Federal Programs Branch
                                     1100 L Street, N.W., Rm. 12002
                                     Washington, DC 20001
                                     Phone: (202) 305-7664
                                     Fax: (202) 616-8470
                                     Email: Keri.l.Berman@usdoj.gov

                                     Counsel for Defendants
     Case 1:19-cv-07777-GBD-OTW Document 248 Filed 11/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that the foregoing document was served on all counsel of record by

operation of the court’s electronic filing system and can be accessed through that system.


DATED: November 17, 2020
                                                     /s/ Keri L. Berman
                                                    KERI L. BERMAN
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division,
                                                    Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 353-4537
                                                    Facsimile: (202) 616-8470
                                                    Email: keri.l.berman@usdoj.gov
